Citation Nr: 0117896	
Decision Date: 07/06/01    Archive Date: 07/16/01

DOCKET NO.  95-34 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for schizo-affective 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the veteran's claim for 
service connection for schizo-affective disorder.  The 
veteran filed a timely appeal to this adverse determination.

When this matter was previously before the Board in September 
1996 it was remanded to the RO for further development, which 
has been accomplished to the extent possible.  Specifically, 
the Board noted that on the veteran's substantive appeal, 
dated in September 1995, the veteran indicated that he wished 
to testify before a Member of the Board sitting at the RO, 
but that it appeared that no action had been taken by the RO 
on this request.  The veteran's case was remanded with 
instructions that the RO contact the veteran and request that 
he clarify whether he still desired such a hearing.  In a 
letter dated in December 1996, the RO requested that the 
veteran advise VA whether he still wished to testify at a 
Travel Board hearing.  In correspondence received by VA in 
January 1997, the veteran indicated that he no longer wanted 
a Travel Board hearing, but appeared to indicate that instead 
he wished to testify before the Board in Washington, D.C.  
When the veteran's claims file was again returned to the 
Board in November 2000, the Board attempted to ascertain the 
veteran's wishes regarding his request for a Central Office 
hearing, in light of the number of years that had elapsed 
since his apparent request for such a hearing in January 
1997.  Therefore, in a letter from the Board to the veteran 
dated in April 2001, the Board attempted to clarify the 
veteran's wishes, and requested that he indicate whether he 
still desired to testify at a Central Office Board hearing.  
The veteran was informed that if he did not respond within 30 
days from the date of the letter, the Board would assume that 
he did not want a hearing.  To date, no response has been 
received from the veteran.  Therefore, the case is now before 
the Board for appellate consideration.

FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran suffers from a chronic psychosis manifested 
by symptoms including visual and auditory hallucinations, 
anxiety, sleep disturbance, depression, paranoia, and 
confusion during service, which began in service and which 
has been treated ever since.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
veteran's schizo-affective disorder was incurred in service.  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation. 
By virtue of the Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
needed to substantiate his claim.  The RO made repeated 
efforts to obtain relevant records adequately identified by 
the appellant, and, in fact, it appears that all evidence 
identified by the appellant relative to this claim either has 
been obtained and associated with the claims folder, or 
cannot be located.  Multiple VA examinations were conducted, 
and copies of all of these reports have been associated with 
the veteran's claims file.  In addition, current VA 
outpatient treatment notes have been procured, reflecting 
treatment as recently as January 2001.  No additional 
pertinent evidence has been identified by the veteran, and 
the Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  Therefore, the 
Board finds that there is no indication that there are any 
relevant outstanding medical records to be procured.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection for a neuropsychiatric disorder.  The Board 
concludes that the discussions in the rating decision, 
Statement of the Case, Supplemental Statement of the Case and 
letters have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, and in 
particular in light of the Board's disposition of the 
veteran's claim, discussed below, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  In addition, certain 
chronic diseases, including psychoses, may be presumed to 
have been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage., 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence relevant to the veteran's claim for service 
connection for schizo-affective disorder includes his service 
medical records.  A review of these records reveals several 
instances of treatment for psychiatric complaints.  A 
treatment note dated August 31, 1969 from the 589th 
Engineering Battalion Aid Station indicates that the veteran 
complained of being cold with chills and sweats for the 
previous two days.  He also complained of frontal headaches, 
nervousness, and dysuria.  Following a clinical examination, 
the examiner diagnosed chronic anxiety.  A treatment note 
dated later that same day indicates that the veteran returned 
to the aid station on the advice of his commanding officer.  
At that time, he reported that he saw people at night and 
wanted to kill someone.  A psychiatric consultation was 
recommended.

The veteran was then referred to the 8th Field Hospital later 
that same day, where he complained of recurrent thoughts of 
killing someone and of running away.  He also reported that 
he saw people standing over him at night, and had numerous 
somatic complaints.  The examiner recommended an evaluation 
to rule out a schizophrenic reaction.  A note further down 
this report page indicates that the veteran was evaluated and 
diagnosed with a character and behavior disorder.

The next evidence of relevant complaints and treatment is 
found in a treatment note dated September 2, 1969, at which 
time the veteran was found wandering down the street looking 
dazed.  He was brought into the emergency room at the 12th 
United States Air Force (USAF) Hospital, at which time he 
complained of headaches.  The examiner noted that the veteran 
had recently been seen by an Army psychiatrist, who had 
diagnosed a character and behavior disorder.  The examiner 
also indicated that the veteran had been prescribed Stelazine 
tablets by this psychiatrist.  The examiner indicated that a 
diagnosis was deferred, but noted that he suspected organic 
brain syndrome.

A narrative summary from the 12th USAF Hospital indicates 
that the veteran was hospitalized at that facility from 
September 2 to September 6, 1969.  At the time of discharge, 
the examining physician stated that after observing the 
patient, he was unable to determine how much of the patient's 
illness was related to organic brain disease and how much was 
related to his underlying personality disorder.  The examiner 
believed that it was necessary to do a lumbar puncture to 
rule out serious organic brain disease, but the veteran 
refused to allow this procedure to be performed.  The 
examiner rendered a final diagnosis of acute organic brain 
syndrome, etiology unknown, and indicated that the veteran 
would be transferred to the Neurology Clinic at the 93rd 
Evacuation Hospital.

A narrative summary from this facility, dated September 7, 
1969, indicates that the veteran had been transferred there 
from the USAF Hospital for a neurological work-up, which was 
negative.  However, this summary indicated that a mental 
status examination, the veteran's behavior, and the Minnesota 
Multiphasic Personality Inventory (MMPI) had all confirmed 
the diagnosis of a schizophrenic reaction.  The veteran was 
also observed to be very confused with bizarre and paranoid 
speech, loose and tangential associations, and a flat and 
inappropriate affect.  The final diagnosis was of 
schizophrenic reaction, acute, undifferentiated type, severe, 
manifested by confusion, paranoid thinking, memory defect, 
and affect disturbance.  The examiner recommended that the 
veteran be transferred to the 106th General Hospital in San 
Francisco for further evaluation.

The veteran was then transferred to this facility, where he 
was treated for 17 days.  A clinical record cover sheet dated 
October 1, 1969, indicates that the transfer diagnosis of 
schizophrenic reaction was not concurred in, and was replaced 
by a diagnosis of hysterical personality, with paranoid 
reaction.  This report further indicated that this disorder 
existed prior to service.  The veteran was then released back 
to duty.

The veteran's discharge examination report, dated in June 
1970, indicates that the veteran was psychiatrically 
"normal."  The only noted problem was a head injury, 
documented in the veteran's medical records, which caused 
"no present problems."

The first relevant post-service evidence consists of a letter 
dated in January 1973 from the State of Iowa Department of 
Social Services, Iowa Security Medical Facility, in Oakdale, 
Iowa to the VARO in Chicago, Illinois, requesting past 
hospital records for the veteran.  This letter indicated that 
the veteran was "presently a psychiatric patient at this 
hospital," although the precise reasons for this 
hospitalization and the veteran's diagnosis were not 
provided.

The veteran's claims file also contains a relevant VA 
hospitalization summary dated in March 1973.  At that time, 
the examining physician indicated that the veteran had been 
referred to the VA facility on the advice of a psychiatrist.  
It was noted that the veteran had recently been charged with 
a crime, and that soon after arraignment the veteran began 
suffering from pounding headaches, back pains and auditory 
hallucinations.  These voices reportedly told him to kill 
others or kill himself.  The examiner noted that the veteran 
had had a "somewhat similar episode" when he was confined 
in Yokohama, Japan in 1970.  He further indicated that in 
between these two documented psychotic episodes, the veteran 
had operated as a self-centered, hedonistic, demanding man, 
who at one time turned to heroin.  The examiner noted that 
with the use of the prescription drug Stelazine, the 
veteran's confusion, amnesia and hallucinations had cleared 
up.  Discharge diagnoses included acute paranoid 
schizophrenia, in remission, and antisocial personality.  The 
examiner further indicated that upon discharge, the veteran 
was regarded as recovered and fully competent for judicial 
proceedings.

Also of record is a VA patient profile dated in September 
1979.  At that time, the veteran reported that he had been 
treated for "shell shock" in service for three months 
beginning in September 1969.  The veteran reported that 
currently he slept poorly, and was restless and hyperactive.  
In the section reserved for the patient's expectation of 
treatment, it was noted that the veteran wanted to contact a 
psychiatrist concerning his depression and insomnia.  It is 
unclear whether such a referral ever took place, and no 
diagnosis of any psychiatric disorder was rendered at that 
time.

The record also contains treatment records dated from May 
1988 to January 1990 from Franciscan Mental Health Center, a 
private health care facility.  These records indicate 
frequent complaints of, and treatment for, symptoms such as 
depression, anxiety, and visual and auditory hallucinations.  
The only diagnosis rendered during this period was paranoid 
schizophrenia.  Of particular note is a statement from the 
veteran's treating psychiatrist at this facility dated in 
August 1988, indicating that the veteran had been unable to 
work due to hallucinations, anxiousness, and depression.  It 
was noted that the veteran had been prescribed medication, 
but still exhibited some depression and anxiety, and 
continued to be unemployable as a result.

The first diagnosis of schizo-affective disorder of record is 
found in the report of a VA psychiatric examination dated in 
August 1990.  At that time, the veteran reported that he had 
no disciplinary problems at school or at home prior to age 
16.  However, at age 16 he began to drink alcohol daily, with 
frequent episodes of intoxication.  He indicated that he 
became irritable and uncooperative while intoxicated, and 
ultimately assaulted a teacher at school while intoxicated 
and was expelled.  He indicated that he joined the military 
at age 21.  He indicated that a good friend in his platoon 
was injured resulting in leg amputation.  The veteran 
reported that shortly thereafter he became depressed and had 
sleep disturbance, and began using heroin and marijuana.

The examiner continued that the veteran's depressed mood, 
which began in Vietnam, waxed and waned but continued after 
his discharge.  By 1972, it had progressed to the point that 
he was severely depressed, irritable, lost over 30 pounds due 
to poor appetite, was having terminal insomnia, and began 
experiencing hallucinations telling him to commit suicide.  
He attempted to hang himself with a sheet, and was treated at 
St. Luke's Hospital with subsequent transfer to Oakdale, 
where he was put on Stelazine.  The examiner further noted 
that over the past 18 years, the veteran had been on 
Stelazine continuously because of intermittent auditory 
hallucinations, often of a suicidal nature.

Following a mental status examination, the examiner rendered 
diagnoses of schizo-affective disorder, alcohol abuse in 
remission, narcotic abuse in remission, and cannabis abuse in 
remission.  The examiner then offered the following 
discussion:

The veteran had pre-existing alcohol 
abuse but during his military service he 
acquired an addiction to heroin, [began] 
abusing marijuana, and also began having 
a mood disturbance.  His depressed mood 
continued after his discharge, leading up 
to a full blown major depressive episode 
with psychotic features.  He has had 
subsequent episodes of depression, but 
also has continued to have auditory 
hallucinations and baseline paranoia with 
decreased ability to function socially 
and occupationally between episodes of 
depression.  His wife was present during 
this evaluation, who concurred with this 
history and affirmed that the veteran 
does have hallucinations and 
suspiciousness even when he is not 
depressed.  Nonetheless, his depressive 
episodes have not been brief in relation 
to the overall course of his illness, 
suggesting a diagnosis of schizo-
affective disorder.  Although the 
question of alcohol hallucinosis emerges 
from his long history of alcohol, he has 
been abstinent for several months and 
continues to have psychotic symptoms.  In 
addition, his hallucinations have been 
accompanied by paranoia regarding 
coworkers and neighbors and a general 
decline in his ability to function as a 
wageearner.  It is likely that he will 
continue to require psychiatric care 
indefinitely.  He was advised to remain 
abstinent from alcohol and to continue 
his local psychiatric care.

In February 1995, the veteran again underwent a VA 
psychiatric examination.  At that time, the examiner noted 
that since the time of the veteran's prior VA examination in 
August 1990, the veteran had been hospitalized in 1991 for a 
psychotic episode, and in April 1994 for psychotic illness.  
He also had had numerous clinic visits to the Bettendorff 
Clinic.  Following a mental status examination, the examiner 
diagnosed Axis I disorders of schizo-affective disorder, 
alcohol abuse, marijuana abuse, and crack cocaine abuse.  
This examiner then commented as follows:

This veteran continues to complain of 
psychotic symptoms.  He also complains of 
some depressive symptoms including 
terminal insomnia and tearful episodes.  
However, it is difficult to get a clear 
evaluation of this patient's mental 
status when he is not off substances.  He 
apparently had recently used substances 
prior to his visit.  Therefore, it is 
impossible to tell which of the four Axis 
I problems is most prominent at this 
time.

The veteran's claims file also contains extensive VA 
outpatient treatment notes dated from December 1991 to 
January 2001, indicating ongoing treatment for psychiatric 
complaints including auditory hallucinations, sleep 
disturbance, paranoid thinking, depression and anxiety.  
Relevant diagnoses rendered were approximately evenly split 
between paranoid schizophrenia and schizo-affective disorder, 
although the most recent diagnosis, rendered in September 
2000, was of schizo-affective disorder. 

A review of these records reveals that the veteran has 
suffered from, and has been treated for, the same essential 
chronic psychotic disorder from August 1969 to the present.  
The symptoms of this disorder, which have varied very little 
over the years, have included visual and auditory 
hallucinations, anxiety, sleep disturbance, depression, 
paranoia, and confusion.  The Board observes that nearly all 
treatment records have recorded one or more such complaints 
or findings, and that the August 1990 VA psychiatric 
examination report indicated that the veteran's "depressed 
mood which began while he was in Vietnam waxed and waned and 
continued after his discharge."  This examiner also noted 
that the veteran had suffered from auditory hallucinations 
since shortly after discharge, often of a suicidal nature.  
In this regard, the Board notes that several inservice 
treatment notes indicate complaints that the veteran 
hallucinated that people were standing over him at night and 
that he felt a compulsion to kill someone.  A VA outpatient 
treatment note dated in September 2000, some 30 years later, 
similarly noted that "His voices tell him to kill himself 
and to kill other people."

Furthermore, the Board finds relevant the fact that the 
veteran has been continuously prescribed the same 
prescription medication, i.e., Stelazine, for treatment of 
his symptoms since 1969.  In this regard, the Board notes 
that an August 1969 treatment note indicates that the veteran 
had been prescribed Stelazine by a psychiatrist, and a March 
1973 VA hospitalization summary indicates that the veteran's 
symptoms had cleared up during that period of hospitalization 
with the use of Stelazine.  Furthermore, the August 1990 VA 
psychiatric examination report noted that "over the past 18 
years the veteran has been on Stellazine continuously because 
of intermittent auditory hallucinations."  Similarly, a VA 
outpatient treatment note dated as recently as  September 
2000 indicates that the veteran "first heard voices in 1970, 
and they have been continuous since that time.  He has been 
hospitalized 7-8 times for psychiatric problems, and has been 
on Thorazine, Stelazine and Congentin."  While not 
necessarily conclusive, the fact that the veteran has been 
prescribed the same medication for treatment of his symptoms 
for the past 30 years supports a finding that the veteran has 
continuously suffered from essentially the same disorder 
during that time period.

Finally, the Board notes that while the diagnoses rendered by 
examiners have varied over the years, they share significant 
commonalities.  For example, while the veteran received 
several different diagnoses during service, he was diagnosed 
on at least one occasion as suffering from a schizophrenic 
reaction, as confirmed by both mental status examination and 
the results of MMPI testing.  Similarly, VA treatment in 
March 1973 resulted in a diagnosis of acute paranoid 
schizophrenia, as did treatment from May 1988 to January 1990 
at Franciscan Mental Health Center.  While the veteran was 
diagnosed with schizo-affective disorder at the time of VA 
examinations in August 1990 and February 1995, numerous VA 
outpatient treatment notes dated throughout the 1990s also 
indicate diagnoses of paranoid schizophrenia.  In any case, 
the veteran's primary Axis I diagnosis has virtually always 
been of a psychotic disorder.

Therefore, given the fact that the veteran has continuously 
been found to exhibit the same essential symptoms during and 
after service, the fact that psychiatrists have treated the 
veteran's symptoms with the same prescription medication, 
Stelazine, for more than 30 years, and the fact that the 
veteran has been diagnosed as suffering from either very 
similar or identical psychotic disorders (schizophrenia, 
schizophrenic reaction, schizo-affective disorder, etc.) 
during that entire time, the Board finds that service 
connection is warranted for the veteran's chronic psychotic 
disorder.  See 38 C.F.R. § 3.303(b).  In reviewing the 
medical record, the Board finds that "schizo-affective 
disorder" is the most appropriate description of the 
veteran's current psychiatric disorder, particularly in light 
of the fact that the VA examiners who conducted the thorough 
psychiatric examinations in August 1990 and February 1995 
both concurred in this diagnosis, as well as the fact that 
the most recent diagnosis of record, dated in September 2000, 
is also of schizo-affective disorder.  Therefore, the Board 
finds that service connection for schizo-affective disorder 
is warranted.

As a final matter, the Board acknowledges that the clinical 
record cover sheet dated in October 1969 from the 106th 
General Hospital in San Francisco indicated that the 
veteran's psychiatric disorder existed prior to service.  
However, the Board notes that VA regulations state that, 
unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1131, 1132 (2000).  The presumption 
of sound condition provides that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not detected.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  A 
reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).

In this case, the veteran's service entrance examination did 
not note the presence of any psychiatric disorder, and, as 
such, the veteran must be presumed to have been sound at 
entry.  Furthermore, the Board finds that the bare statement 
in the October 1969 cover sheet that the veteran's disorder 
existed prior to service does not meet the stringent standard 
of "clear and unmistakable evidence" that the disorder 
preexisted service, since the cover sheet does not provide 
any supporting basis or rationale whatsoever for this 
conclusory statement.







ORDER

Service connection for schizo-affective disorder is granted.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

